Citation Nr: 0806513	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-33 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found no new and material evidence 
had been presented to reopen a claim for service connection 
for PTSD.

The veteran's reopened PTSD claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied service 
connection for PTSD; that same month, the RO notified the 
veteran of the determination and of his appellate rights, but 
he did not appeal this decision and it became final.

2.  The evidence received since the May 1998 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the PTSD claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1998 rating decision that denied 
the veteran's claim of service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (1999).

2.  Evidence received since the May 1998 rating decision is 
new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's PTSD claim 
and remands it for further development.  As such, no 
discussion of VA's duties to notify and assist is necessary.  

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the May 1998 rating decision, it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (1999).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, in May 1998 the RO denied service connection 
for PTSD on the basis that there was no evidence showing that 
the veteran had been diagnosed as having the disability.  New 
and material evidence would be evidence supporting the 
veteran's assertions that he is diagnosed with PTSD and that 
any diagnosed PTSD is related to his military service.  New 
and material evidence would also include verifiable stressors 
causing the veteran's PTSD.  The newly submitted medical 
evidence includes a VA examination dated October 2002 that 
reflects that the veteran was diagnosed as having PTSD as a 
direct result of his military service in Vietnam.  There is 
also a June 2006 letter diagnosing the veteran with PTSD 
relating to his military service from the veteran's treating 
physician at the New Orleans VAMC.  This veteran's file also 
contains several statements whereby he identifies specific, 
potentially identifiable stressors.  As such, the evidence is 
new and material under the provisions of 38 C.F.R. § 3.156(a) 
and the claim is reopened.  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD; to that 
extent, the appeal is granted.

REMAND

The veteran contends that service connection is warranted for 
PTSD.  Having carefully reviewed the evidence in light of the 
applicable law, the Board finds that additional development 
is required.

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f) (2007).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2007).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  A medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Relevant to this matter, once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  However, a veteran need not substantiate his actual 
presence during the stressor event; the fact that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).

While the veteran is diagnosed as having PTSD, the record is 
not developed as to the question of a stressor.

The record shows that the veteran was both a turbo prop 
mechanic and an aircraft maintenance specialist assigned to 
Ching Chuan Kang Air Base, Tawain from December 1966 to 
February 1968.  He was attached to the 776th Tactical Airlift 
Squadron from December 1966 to July 1967.  In July 1967, the 
record indicates he was reassigned to the 345th Tactical 
Airlift Squadron where he served until February 1968.

The veteran submitted an Internet article discussing the 50th 
Airlift Squadron's increased involvement in Vietnam beginning 
in January 1966.  The article described the Squadron's 
arrival to Ching Chuan Kang Air Base, Taiwan, wherein the 
Squadron flew 134 combat sorties and airlifted over 9,500 
troops and 300,000 pounds of cargo during Operation "Green 
Light" in support of the 25th Army Division.  The article 
also describes Ching Chuan Kang Air Base being attacked in 
March 1967 facing intense ground fire and severely damaged 
aircraft.

An August 2002 VA PTSD Intake Report reflects that the 
veteran identified specific stressors as mortar fired on a C-
130 gunship as well as civilians being thrown from moving 
vehicles.  In July 2003, the veteran indicated that during 
military service, he helped with the transport of body bags 
and injured soldiers coming from Vietnam.

The veteran also submitted a statement in August 2006 in 
which he reported that he was serving with the 345th Combat 
Assault Squadron, 314th Troop Carrier Wing with Airman First 
Class C. M. from Washington, D.C. who was awarded the Purple 
Heart for injuries received during an attack in March 1967.   
The veteran also described an incident in July 1967 at 
NaTrang Air Base where two C-130s were blown up.  He reports 
Airman First Class A.M. received numerous shrapnel wounds due 
to shelling. 

As noted above, a veteran need not substantiate his actual 
presence during the stressor event - instead, his exposure to 
the stressor may be suggested by his assignment to his unit 
during the occurrence of the event or events in question. The 
Board finds in this regard that the veteran's reports of 
incoming mortar fire at Ching Chuan Kang Air Base, Taiwan 
during specific time periods while he was attached to the 
776th and the 345th Tactical Airlift Squadrons warrants an 
additional inquiry towards substantiation of the claimed 
stressors.  

Furthermore, the veteran should be provided an opportunity to 
contact the veterans he has identified to provide lay 
testimony on his behalf to substantiate the stressors he has 
described.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
VA treatment records, to specifically 
include those from the Atlanta, Georgia, 
VA medical facility, dated since February 
2006.

2.  The RO should contact the Social 
Security Administration (SSA) to determine 
whether it has any pertinent records 
relating to the veteran.

3.  The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of other 
persons involved, etc. relating to his 
claimed service stressors.  The veteran 
should be advised that any additional 
information would be helpful to obtain 
supportive evidence of the claimed in-
service stressors and that he should be 
specific as possible so that an adequate 
search for corroborating information can 
be conducted.  

4.  The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all claimed stressors.  Unless the RO 
determines that the veteran engaged in 
combat and that his PTSD is due to those 
combat experiences, the RO should forward 
the summary and all associated documents 
to the U.S. Army and Joint Services, 
Records Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315- 3802, to 
attempt to corroborate his claimed 
stressors.  

In ascertaining such status, the RO must 
forward any further information to the 
JSRRC and request that it provide any 
substantiating evidence that the veteran's 
unit (776th Tactical Airlift Squadron from 
December 1966 to July 1967 and 345th 
Tactical Airlift Squadron from July 1967-
February 1968) underwent enemy mortar or 
rocket fire at its installation at Ching 
Chuan Kang Air Base, Taiwan within the 
time periods specified by the veteran 
March 1967 to May 1967and June 1967 to 
July 1967.

The RO should also verify whether the 
veteran's unit, the 345th Tactical Airlift 
Squadron, was transferred or located at 
NaTrang Air Base in July 1967.  
Substantiation into the explosion of two 
C-130s at NaTrang should be attempted.  
The veteran has identified Airman First 
Class A.M. as present and wounded during 
this time due to shelling. 

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  The report of 
examination should reflect all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) underlying 
that diagnosis.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

6.  Then, the RO should again adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


